 100DECISIONSOF NATIONALLABOR RELATIONS BOARDlithographic skills.The Board has repeatedly held that employeesengaged in the lithographic process, such as that involved here, forma cohesive unit appropriate for purposes of collective bargaining'The Employer also contends that the decision of the Court ofAppeals for the Fourth Circuit inPittsburgh Plate Glass,'precludesthe Board from finding a unit less extensive that a plantwide unit inview of the high degree of integration of its operations.Aside fromthe fact that the instant case unlike the cited case does ont involveseverance, the Board has decided with all due respect to the opinionof the court in that case, to adhere to its decision inAmerican Potashand Chemical Corporation.°Moreover, we find the degree of inte-gration in the instant case to be comparable to that found in othercases in which we have established a lithographic production unit.'In view of the foregoing, we find the unit sought by the Petitioner,including the roll warehouseman, to be an appropriate unit for pur-poses of collective bargaining within the meaning of the NationalLabor Relations Act, as amended.Accordingly, we shall direct anelection among all lithographic production employees at the Em-ployer's Lebanon, Indiana, plant including lithocomposers, strippers,camera operators, platemakers, lithopressmen, rotary pressmen,rotary pressman helpers, and roll warehousemen, excluding all otheremployees, professional employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]'Ad-PressCorporation,119 NLRB564;McCall Corporation,118 NLRB 1332;HoldenBusiness Forma Company,supra.5N.L.R.B.V.Pittsburgh Plate(Masi Company,270 F. 2d 167 (C.A. 4), cert. denied361 U.S. 943.6Moreover,the doctrine in this case is notstrictlyapplicableto the instant case asthe unit soughthere is neither n craft nora departmentalunit within the meaning ofthis case.7 See, for example,Ace Folding Box Corporation,124 NLRB 23;N.L.R.B. v. Weyer-haeuser Company, successortoAceFolding Box Corporation,276 F. 2d 865 (C.A. 7).General Electric CompanyandKentucky Skilled Craft Guild,Petitioner.Case No. 9-RC-3463.April 12, 1961SUPPLEMENTAL DECISION AND CLARIFICATIONOF CERTIFICATIONOn December 14,1959, the Board issued its Decision and Directionof Election i in the above-entitled proceedingin which it found thata group of tool and die mold makers,leadmen, and apprentices "spe-cializing"in tool-and die-making could be severed from the existing1125'NLRB 718.131NLRB No. 19. GENERAL ELECTRIC COMPANY101unit of production and maintenance employees at the Employer'sAppliance Park, Kentucky, plant,2 and, accordingly, directed a self-determination election.On January 8, 1960, an election was held,which Petitioner won.'On January 18, 1960, the Petitioner was cer-tified as the exclusive bargaining representative of all "tool and diemold makers, tool and die leadmen and apprentices, specializing inthe [sic] tool and die making." 4Following the election, the Employer, on January 15, 1960, filed amotion asking that the Board amend its description of the unit todetermine with greater particularity the unit placement of the ap-prentices employed by it.This motion was not opposed by either thePetitioner or the Intervenor. It appearing to the Board that the Em-ployer's motion was in effect a motion for clarification of the certifi-cation, and it further appearing that the said motion raised substan-tial and material issues of fact, on August 1, 1960, the Board issuedan order remanding the proceeding to the Regional Director for theNinth Region for the purpose of holding a hearing on the issuesraised in the Employer's motion .5The hearing was held on December 5 and 6, 1960, before ArthurP.West, hearing officer, and all parties appeared and participated.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Rodgers, Leedom,and Fanning].Upon the entire record in this case the Board finds :The Employer contends that all of the apprentices in its apprentice-ship training program should be excluded from the tool and die craftunit represented by the Petitioner.The Intervenor agrees.ThePetitioner contends, on the other hand, that all of the apprenticesshould be included in its craft unit.The Employer conducts training programs at various of its plantsto meet the needs of each plant. Its training program at AppliancePark was established in February 1953, shortly after the plant's com-pletion, with the specific aim of meeting the plant's needs for tooland die craftsmen.2 This overall unit was and is represented by Intervenor,International Union, Electrical,Radio andMachine Workers, AFL-CIO, and its Local Union 761.8 As the votes of the apprentices were not determinative of the results of the election,their ballots, which were challenged by the Employer,were not opened* On November 10, 1960, the Petitioner and the Employer signed a collective-bargainingagreementThe agreement is not now applicable to the apprentices,but with the under-standing that their inclusion is subject to the Board's determination of the Employer'smotions.5In view of the remand order,another Employer motion, filed postcertification, whichraised the same issues,was denied. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach apprentice signed an apprentice agreement with the Employeras a "tool and die" apprentice for a term of 6,800 hours (32/5 years).The agreement provided that the apprentice would diligently per-form his duties and the Employer agreed that it would cause to becarefully and skillfully taught to the apprentice the tool and die craftand give the apprentice a certificate of apprenticeship at the comple-tion of the prescribed course. In April 1960, after the election andcertification herein, the Employer unilaterally modified its apprenticeagree,,i.:;.t so that it read, and now reads, that apprentices enroll asapprentices in the "General Electric Apprentice Training Program,"and the Employer agrees they will be taught techniques in "more thanone" of the following subjects: general maintenance; drafting; lab-oratory w,.rk of various kinds; sample making; and tool and die work.However, the Employer admits that the aims and the specific contentof the course have remained the same since the course's inception, andat least one of its prime aims, according to the testimony of the Em-ployer's director of the training program, is to train apprentices inthe basic necessities and requirements of the lowest grade journeymentool and die classification.6The apprentices were first trained in the plant's central toolroom,to which were also assigned the tool and die craftsmen.However, inSeptember 1953, an area was equipped to serve as an apprentice train-ing room because the central toolroom was abolished.'The trainingroom is equipped with benches and various tools, machines, and otherequipment of varying complexity, such as: milling machines; engine,turret, and other lathes ; grinding machines of various kinds ; saws ;and drill presses.All of these pieces of equipment are tools of tooland die craftsmen.All of the apprentices in the program receive the same basic train-ing and on-the-job experience! They are first taught basic skills in thetraining room.They return to the training room from time to timebut also are rotated for 3-month assignments in such sections of theplant as the various toolrooms, where the tool and die craftsmen work,the maintenance and model shops, the planning and wage rate section,and the drafting section.They spend a total of about 11/2 years inthe training room and the remainder of the 32/5-year program in such3-month assignments.8 The record indicates that this training program apparently satisfied the requirementsof the Employer's 1955 and earlier agreements with the Veterans Administration to trainveteran-apprentices in the tool and die craft7The tool and die craftsmen were assigned to toolrooms in the various buildings ofthe plant.8 The original Decision and Order herein recited that apprentices during the first 2 yearsof the program received academic training only, and that at the end of this period certainapprentices were "designated" to receive specialized tool and die training, while otherapprenticeswere "designated" to receive other types of trainingSuch recitals werebased upon the testimony of the director of the training program In the instant proceed-ing, the game witness admits that his prior testimony in this connection was in error,and our findings herein are based on his present testimony. GENERAL ELECTRIC COMPANY103The areas of their training include 1,500 hours on the grinding,turning, facing, drilling, threading, and knurling of tools ; about1,100 hours on various grinding operations; 600 hours on filing, fitting,assembly, layout, sheet metal model building, scraping, and relatedoperations; 300 hours on large machines such as planers, boring mills,and vertical and horizontal job bores; and the remaining 2,400 hoursin such areas as drafting, the use of shapers, and drilling and drillpress operation.In addition, their training specifically includes themaking of new dies, which are intended for actual use in the plant,and for which the training room apprentices must bid against theEmployer's own tool- and die-makers and against outside contractors.'The apprentices also have the right to bid for orders for tools, jigs,and fixtures in the same manner.In addition to the above on-the-job training, all apprentices takecourses at the plant and at, or through, the University of Louisville, insuch subjects as mechanical drawing, blueprint reading, trigonometry,engineering English, analytic geometry, and physics.The record shows that all but 18 of the 151 successful graduates ofthe course received diplomas upon graduation attesting to their com-pletion of an apprenticeship program in the tool- and die-maker craft,and, as the Employer admits and the record makes clear, all graduatesreceiving such certificates are qualified to perform all the necessaryduties of the lowest grade journeyman tool and die classification. Inaddition, the 18 graduates noted above who did not receive the tool anddie diploma nevertheless received the same basic training program asthe other apprentices and all of the evidence indicates that they, too,received training adequate for the tool and die craft.1°9The Board's Decision and Order which recited that all dies were made by outsidecontractors was based upon testimony by witnesses for the EmployerBut an Employerwitness in the instant proceeding admits that such prior testimony was in error and that,while most dies are made by outside contractors,some are made in the planttoThese 18 graduates received drafting diplomas,rather than tool and die diplomasThe Employer estimates that 3 of the approximately 17 apprentices enrolled at the timeof the hearing also will receive drafting diplomasThe record indicates that drafting diplomas are awarded under the following circum-stances : Some of the apprentices may be found to be more skilled in drafting after theyhave received drafting training as part of the standard program and to be more interestedin this field.Too, the Employer's projected needs at the time may be for more employeeswith greater drafting experience than afforded by the standard courseTherefore, someof the apprentices receive more training in drafting than do othersAnd, apparently,such apprentices are the ones given drafting diplomas rather than tool and die diplomas,though the Employer does not, or cannot, specify,nor can we determine even after aclose study of exhibits indicating the training received by each of the apprentices, whichspecific apprentices will receive drafting diplomas or why some of the graduates receiveddrafting diplomas and others tool and die diplomasWe are convinced on this recordthat the drafting diplomas merely denote,atmost, that the recipients thereof securedsome additional training in drafting.Such specialization in a certain division of workdoes not destroy apprentice craft status if it is given after an apprentices has served anadequate period of apprenticeship and within the framework of a training program whichin fact trains all apprentices within the program for the tool and die craftSee,Danaher,"Apprenticeship Practice in the United States," Stanford University Press,Business Research Series No. 3 at p 43(pamphlet 1945).Moreover,none of the partiesurges that these apprentices be accorded different treatment than the others 104DECISIONSOF NATIONALLABOR RELATIONS BOARDA majority of the apprentice graduates have been assigned upongraduation to the various tool and die shops where the employees whocomprise the unit represented by Petitioner work.liIt is clear on the above facts, which demonstrate the predominantemphasis of the program on training tool- and die-makers, that theEmployer's apprenticeship training program basically is a tool anddie apprenticeship program and that its graduates are in fact qualifiedjourneyman tool- and die-makers. It therefore follows that the in-terests of the apprentices lie with the tool and die craftsmen for whosetrade they are being trained, and that, as the Petitioner contends, theyshould be included in the tool and die craft unit.12Nevertheless, theEmployer and the Intervenor argue for their exclusion from the unitbecause, they allege, none of the apprentices can be said to be special-izing in tool- and die-making as they receive broad training whichenables them to work in other classifications than tool and die upongraduation.We find no merit in this contention.Here it is clear,and admitted by the Employer, that the apprentices are being trainedto perform the necessary duties of one craft, the tool- and die-makercraft.The very purpose of an adequate apprenticeship program isto broadly train apprentices in their craft so that they may practice itin any industry or company or advance into executive or managerialresponsibilities.11Therefore, the contention that the apprentices arebeing broadly trained and that the Employer may utilize their skillsand knowledge in other than tool- and die-making classifications doesnot negate the fact that their interests while apprentices lie with thetool and die craftsmen.We also find no merit in the further contention of the Employerand the Intervenor that the apprentices should be excluded becausespecific apprentices may not go into tool and die classifications upontheir graduation and because even those apprentices who do go intosuch classifications are not "designated" for such work until gradua-tion.The issue here is whether the apprentices are tool and die ap-prentices, not whether they will eventually be employed in tool- anddie-maker classifications.For it is self-evident that the exigencies"The recordindicatesthat 77 of the 151 apprenticegraduates were assigned immedi-ately upongraduationto the tool`and die shops.In addition,23 graduates were assignedupon graduationto the model (sample)shops.As to the 'skills exercised in the model(sample)shop, Employer witnessesat the instant hearing testifiedthat theirskills aresimilar tothose exercised by tool- anddie-makers,and an Employer witness testified atthe prior hearing that tool- and die-makers "in 99 percentof the cases" could qualify intosamplemakers'work after some further training,though thereverse isnot true.It isapparent,therefore,that the apprenticegraduates assignedto the model shops exercisesome of thetool and die skillsacquired by them duringthe training program.The recordalso indicates that someapprentice graduatesmay be, andare, assignedto the tool anddie shops from time to time in spite of initial assignments elsewhereFurther, of the126 graduates still employedat AppliancePark, 53 are employedin tool- anddie-makerclassifications and an additional16 are employedin model(sample)maker classifications12 SeeAmerican Potash&Chemical Corp,107 NLRB 1418, at 1423, 1426.11 See Patterson and Hedges,"Educating for Industry,"at pp. 12, 112,136 (1946) GENERAL ELECTRICCOMPANY105of an employer's business or other factors present at the time of gradu-ation will determine in large measure the disposition an employermakes of the skills acquired by its apprentices.14But such contingen-cies cannot change the community of interests which these apprenticesshare with tool and die craftsmen while the apprentices are beingtrained for their craft. In any event, it is again emphasized that themajority of the Employer's trainees have been assigned upon gradua-tion to classifications falling within the tool and die unit.The Employer further contends that the apprentices' needs wouldbest be served by their exclusion from the tool and die unit until andunless they graduate and actually are placed into the tool and dieclassifications.15We disagree. The Petitioner now represents the tooland die craftsmen.As such representative, it has a legitimate interestin the apprentices to the tool and die craft.Further, it is a labororganization established and existing to meet the special needs of thiscraft and is equipped to represent the apprentices in seeing that theyare adequately and fairly dealt with while in the process of gainingjourneyman skills.And the apprentices themselves are interested bothin the working conditions of the journeymen for whose craft they arebeing trained and in their own working conditions and level oftraining."'For the reasons given above, we find, accordingly, that all of theEmployer's apprentices should be included in the Petitioner's tool anddie craft unit, and we shall amend the certification accordingly.[The Board certified Kentucky Skilled Craft Guild as the collective-bargaining representative of the employees in a unit of tool and diemold makers, tool and die leadmen and all apprentices at the Em-ployer's Appliance Park, Louisville, Kentucky, plant, excluding allother employees, guards, and supervisors as defined in the Act.]'sFor example,an employer through error may enroll more apprentices than it willlater needOr its needs may change because of changed business conditions, or becauseof the availability of journeymen tool- and die-makers through other sourcesOr anemployer may decide that it can better utilize the skills and knowledge which its appren-tices acquire during the training period in other than strictly tool and die classifications15The Employer in support of this argument points to its collective-bargaining agree-ment with Petitioner which,italleges,would have the effect of keeping apprentice pro-gram graduates out of the tool and die unit because of its contracting sizewithoutpassing upon its interpretation,we note that Petitioner contradicts such interpretationand that the instrument by its terms is not applicable to apprentices In any event, weare of the opinion that it is the parties'function through the collective-bargaining process,not the Board's to determine such matters as seniorityisThoughthe Employer urges that a decision which includes the apprentices in thetool and die unit will have a "tremendous impact" on the training program itself andon the future of the apprentices,its arguments in this connection do not make clear whythis result should follow.In any event,while conceivably our finding herein may leadto possible changes in the operation and organization of the Employer's training pro-gram,such considerations cannot militate against our determination that the apprentice-ship program as functioning at present essentially is an apprenticeship program to thetool-and die makers' craft group represented by the PetitionerAs such, the apprenticesenrolled herein must be regarded as a proper part of the Petitioner'sCraft unit for pur-poses of representation and collective bargaining.